                      Case 3:20-cv-14719-FLW-LHG Document 1 Filed 10/20/20 Page 1 of 11 PageID: 1
-6 5HY                                                       CIVIL COVER SHEET
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW 6((,16758&7,216211(;73$*(2)7+,6)250

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
Paul Moore                                                                                                Mingqing Chen, et al.,


    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII        Pinellas County, FL                          &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW                       Queens County, NY
                                  (;&(37,1863/$,17,))&$6(6                                                                       ,1863/$,17,))&$6(621/<
                                                                                                            127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                          7+(75$&72)/$1',192/9('
                                                                                                              
    (c)$WWRUQH\V )LUP1DPH$GGUHVV(PDLODQG7HOHSKRQH1XPEHU                                                $WWRUQH\V ,I.QRZQ
Simon & Simon, PC
1818 Market St., Suite 2000 Philadelphia, PA 19103
MarcSimon@Simonpc.com, (215) 467-4666

II. BASIS OF JURISDICTION 3ODFHDQ³;´LQ2QH%R[2QO\                                     III. CITIZENSHIP OF PRINCIPAL PARTIES 3ODFHDQ³;´LQ2QH%R[IRU3ODLQWLII
                                                                                                        )RU'LYHUVLW\&DVHV2QO\            DQG2QH%R[IRU'HIHQGDQW 
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                         PTF        DEF                                                             PTF      DEF
        3ODLQWLII                            86*RYHUQPHQW1RWD3DUW\                          &LWL]HQRI7KLV6WDWH             u          u  ,QFRUSRUDWHGRU3ULQFLSDO3ODFH                            u       u 
                                                                                                                                                              RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u         u       ,QFRUSRUDWHGDQG3ULQFLSDO3ODFH                 u          u 
        'HIHQGDQW                            ,QGLFDWH&LWL]HQVKLSRI3DUWLHVLQ,WHP,,,                                                                    RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u         u       )RUHLJQ1DWLRQ                                   u          u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT 3ODFHDQ³;´LQ2QH%R[2QO\
           CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                         BANKRUPTCY                               OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH            u $SSHDO86&                    u    )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&         u :LWKGUDZDO                           u    6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                86&                          u    $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                             u    %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                  3KDUPDFHXWLFDO                                               PROPERTY RIGHTS                          u    &RPPHUFH
        (QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                            u &RS\ULJKWV                           u    'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                          u 3DWHQW                               u    5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                             u 7UDGHPDUN                                    &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                                       u    &RQVXPHU&UHGLW
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                       SOCIAL SECURITY                        u    &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV          u   +,$ II                        u    6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                          u   %ODFN/XQJ                             ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW              u   ',:&',::  J                   u    2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                    u   66,'7LWOH;9,                     u    $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW             u   56,  J                         u    (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                                       u    )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                                       $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                                   u    $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW             FEDERAL TAX SUITS                        u    $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW           u 7D[HV 863ODLQWLII                        $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                     RU'HIHQGDQW                                $JHQF\'HFLVLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                             u ,56²7KLUG3DUW\                      u    &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                           86&                                 6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN 3ODFHDQ³;´LQ2QH%R[2QO\
u  2ULJLQDO             u  5HPRYHGIURP               u         5HPDQGHGIURP          u  5HLQVWDWHGRU         u  7UDQVIHUUHGIURP               u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW            5HRSHQHG                   $QRWKHU'LVWULFW                    /LWLJDWLRQ
                                                                                                                              VSHFLI\
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity 
                                         28 U.S.C. § 1391(a) (1) and (2)
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         Motor vehicle accident
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                       &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                                                                    JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                        6HHLQVWUXFWLRQV 
      IF ANY                               -8'*(                                                                                            '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
10/20/2020
FOR OFFICE USE ONLY

    5(&(,37                     $02817                                  $33/<,1*,)3                                      -8'*(                                   0$*-8'*(
Case 3:20-cv-14719-FLW-LHG Document 1 Filed 10/20/20 Page 2 of 11 PageID: 2




                      UNITED STATES DISTRICT COURT FOR THE
                          FEDERAL DISTRICT OF NEW JERSEY
_____________________________________
Paul Moore                               :
9662 Tara Cay Ct.                        :
Seminole, FL 33776                       :
                             Plaintiff   :
v.                                       :  No.________________
                                         :
Mingqing Chen                            :
 12126 6th Ave.                          :
College Point, NY 11356                  :
                                     And :
Lyft, Inc.                               :
185 Berry St., Suite 5000                : JURY TRIAL DEMANDED
San Francisco, CA 94107                  :
                             Defendants :

                                          COMPLAINT

                                            PARTIES

          1.   Plaintiff, Paul Moore, is a citizen and resident of the State of Florida, residing at

the address listed in the caption of this Complaint.

          2.   Upon information and belief, Defendant, Migqing Chen, is a resident of the State

of New York, residing at the address listed in the caption of this Complaint.

          3.   Upon information and belief, Defendant, Lyft, Inc., is a business entity of the

State of California, with a business address listed in the caption of this Complaint.

                                JURISDICTION AND VENUE

          4.   This Court has jurisdiction over the parties and subject matter of this Civil

Action.

          5.   The amount in controversy in this case, exclusive of interest and costs, exceeds

the sum of $75,000.
Case 3:20-cv-14719-FLW-LHG Document 1 Filed 10/20/20 Page 3 of 11 PageID: 3




        6.      28 U.S.C. §1332(a)(1) states that “the district courts shall have original

jurisdiction of all civil action where the matter in controversy exceeds the sum or value or

$75,000, exclusive of interest and costs, and is between . . . citizens of different states.”

        7.      This court thus has original jurisdiction over this matter pursuant to the

aforementioned Section 1332(a)(1).

        8.      28 U.S.C. § 1391(a) (1) and (2) states, “(1) this section shall govern the venue of

all civil actions brought in district courts of the United States; and (2) the proper venue for a

civil action shall be determined without regard to whether the action is local or transitory in

nature.”

        9.      Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391(a) (1) and (2).

        10.     28 U.S.C. § 1391(b) (2) states, “A civil action may be brought in a judicial

district in which a substantial part of the events or omissions giving rise to the claim occurred,

or a substantial part of property that is the subject of the action is situated.”

        11.     Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391(b) (2) in that

this is the judicial district in which a substantial part of the events or omissions giving rise to the

claims asserted in this Complaint occurred; i.e., the accident at issue occurred in Cape May

County, New Jersey, which is in this federal judicial district.

       12.      On or about March 2, 2019, at approximately 4:00 a.m., Plaintiff, was the

passenger of a motor vehicle, operated by Defendant. Mingqing Chen, owned by Defendant,

Lyft, Inc., which was traveling on I-95, near exit 8A, in Monroe Township, NJ.

       13.      At or about the same date and time, Defendant’s vehicle was involved in a motor

vehicle collision, while the Plaintiff was a passenger.
Case 3:20-cv-14719-FLW-LHG Document 1 Filed 10/20/20 Page 4 of 11 PageID: 4




       14.      The aforesaid motor vehicle collision was caused by the Defendant negligently

and/or carelessly, operating his/her vehicle in such a manner so as to crash the vehicle, while

Plaintiff was a passenger.

       15.      The aforesaid motor vehicle collision was the result of the negligence and/or

carelessness of Defendant and not the result of any action or failure to act by Plaintiff.

       16.      As a result of the accident, Plaintiff suffered serious, severe and permanent

bodily injuries, including swelling/ringing in both ears and head, slight hearing loss and bruising

down the side of the body, as set forth more fully below.

                                          COUNT I
                                  Paul Moore v. Mingqing Chen
                                          Negligence

       17.      The negligence and/or carelessness of Defendant, which was the direct and sole

cause of the aforesaid motor vehicle accident and the injuries and damages sustained by the

Plaintiff, consisted of, but is not limited to, the following:

                 a.     Operating vehicle, in which Plaintiff was a passenger, in a negligent

                        manner while it was snowing, losing control of the vehicle and crashing;

                 b.     Operating his/her vehicle into Plaintiff’s lane of travel;

                 c.     Failing to maintain proper distance between vehicles;

                 d.     Operating his vehicle in a negligent and/or careless manner without

                        regard for the rights or safety of Plaintiff or others;

                 e.     Failing to have his vehicle under proper and adequate control;

                 f.     Operating his vehicle at a dangerous and excessive rate of speed under

                        the circumstances;

                 g.     Violation of the “assured clear distance ahead” rule;
Case 3:20-cv-14719-FLW-LHG Document 1 Filed 10/20/20 Page 5 of 11 PageID: 5




            h.   Failure to keep a proper lookout;

            i.   Failure to apply brakes earlier to stop the vehicle without striking

                 Plaintiff’s vehicle;

            j.   Being inattentive to his/her duties as an operator of a motor vehicle;

            k.   Disregarding traffic lanes, patterns, and other devices;

            l.   Driving at a high rate of speed which was high and dangerous for

                 conditions;

            m.   Failing to remain continually alert while operating said vehicle;

            n.   Failing to perceive the highly apparent danger to others which the actions

                 and/or inactions posed;

            o.   Failing to give Plaintiff meaningful warning signs concerning the

                 impending collision;

            p.   Failing to exercise ordinary care to avoid a collision;

            q.   Failing to be highly vigilant and maintain sufficient control of said

                 vehicle and to bring it to a stop on the shortest possible notice;

            r.   Operating said vehicle with disregard for the rights of Plaintiff, even

                 though he was aware or should have been aware of the presence of

                 Plaintiff and the threat of harm posed to Plaintiff;

            s.   Continuing to operate the vehicle in a direction towards Plaintiff’s

                 vehicle when she saw, or in the exercise of reasonable diligence, should

                 have seen, that further operation in that direction would result in a

                 collision;
Case 3:20-cv-14719-FLW-LHG Document 1 Filed 10/20/20 Page 6 of 11 PageID: 6




                 t.     Failing to operate his/her vehicle in compliance with the applicable laws

                        and ordinances of the State of New Jersey pertaining to the operation and

                        control of motor vehicles;

       18.     As a direct and consequential result of the negligent and/or careless conduct of

the Defendant, described above, Plaintiff suffered various serious and permanent personal

injuries, serious impairment of bodily function and/or permanent serious disfigurement and/or

aggravation of pre-existing conditions, including swelling/ringing in both ears and head, slight

hearing loss and bruising down the side of the body, all to Plaintiff’s great loss and detriment.

       19.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       20.      As an additional result of the carelessness and/or negligence of defendant,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       21.     As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to his/her personal property, all to Plaintiff’s great loss and detriment.

       22.      As a further result of Plaintiff’s injuries, she has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further

loss and detriment.

       23.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits for which she

makes a claim for payment in the present action.
Case 3:20-cv-14719-FLW-LHG Document 1 Filed 10/20/20 Page 7 of 11 PageID: 7




        WHEREFORE, Plaintiff, Paul Moore, prays for judgment in her favor and against

Defendant, Mingqing Chen, in an amount in excess of Seventy-Five Thousand ($75,000.00)

Dollars, plus all costs and other relief this court deems just.

                                             COUNT II
                                       Paul Moore v. Lyft, Inc.
                                       Negligent Entrustment

        24.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        25.     The negligence and/or carelessness of Defendant, Lyft, Inc., which was a

proximate cause of the aforesaid motor vehicle collision and the resultant injuries and damages

sustained by the Plaintiff, consists of, but is not limited to, the following:

                    a. Permitting Defendant, Mingqing Chen, to operate the motor vehicle

                          without first ascertaining whether or not he/she was capable of properly

                          operating said vehicle;

                    b. Permitting Defendant, Mingqing Chen to operate the motor vehicle when

                          Defendant, Lyft, Inc., knew, or in the exercise of due care and diligence,

                          should have known that Defendant, Mingqing Chen, was capable of

                          committing the acts of negligence set forth above;

                    c. Failing to warn those persons, including the Plaintiff, that Defendant,

                          Lyft, Inc., knew, or in the existence of due care and diligence should have

                          known, that the Plaintiff would be exposed to Defendant, Mingqing

                          Chen’s negligent operation of the motor vehicle

        26.     As a direct result of the negligent and/or careless conduct of Defendant, the

Plaintiff suffered various serious and permanent personal injuries, serious impairment of bodily
Case 3:20-cv-14719-FLW-LHG Document 1 Filed 10/20/20 Page 8 of 11 PageID: 8




function, permanent serious disfigurement, aggravation of certain injuries and/or other ills and

injuries including swelling/ringing in both ears and head, slight hearing loss and bruising down

the side of the body, all to Plaintiff’s great loss and detriment.

        27.     As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

        28.     As an additional result of the carelessness and/or negligence of Defendant,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

        29.     As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to Plaintiff’s personal property, all to Plaintiff’s great loss and

detriment.

        30.     As a further result of Plaintiff’s injuries, Plaintiff has in the past, is presently and

may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

further loss and detriment.

        31.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by

law, for which he/she makes a claim for payment in the present action.

WHEREFORE, Plaintiff, Paul Moore, prays for judgment in Plaintiff’s favor and against

Defendant, Lyft, Inc., in an amount in excess of Seventy-Five Thousand ($75,000.00) Dollars,

plus all costs and other relief this court deems necessary.
Case 3:20-cv-14719-FLW-LHG Document 1 Filed 10/20/20 Page 9 of 11 PageID: 9




                                           COUNT III
                                      Paul Moore v. Lyft, Inc.
                                       Respondeat Superior


        32.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if fully set

forth at length herein.

        33.     The negligence and/or carelessness of Defendant, itself and through its agent, the

driver of the motor vehicle, acting at all times relevant hereto within the scope of the agency,

which was the direct and proximate cause of the incident and the injuries and damages sustained

by the Plaintiff consist of, but is not limited to:

                a. Operating vehicle, in which Plaintiff was a passenger, in a negligent manner

                    while it was snowing, losing control of the vehicle and crashing;

                b. Operating his vehicle into Plaintiff’s lane of travel;

                c. Failing to maintain proper distance between vehicles;

                d. Operating said vehicle in a negligent manner so as to strike Plaintiff’s

                    vehicle;

                e. Failing to have said vehicle under proper and adequate control;

                f. Operating said vehicle at a dangerous and excessive rate of speed under the

                    circumstances;

                g. Violation of the assured clear distance rule;

                h. Failure to keep a proper lookout;

                i. Failure to apply brakes earlier to stop the vehicle without striking the Plaintiff

                    and/or Plaintiff’s vehicle;

                j. Being inattentive to his duties as an operator of a motor vehicle;

                k. Disregarding traffic lanes, patterns, and other devices;
Case 3:20-cv-14719-FLW-LHG Document 1 Filed 10/20/20 Page 10 of 11 PageID: 10




              l. Driving at a dangerously high rate of speed for conditions;

              m. Failing to remain continually alert while operating said vehicle;

              n. Failing to perceive the highly apparent danger to others which the actions

                  and/or inactions posed;

              o. Failing to give Plaintiff meaningful warning signs concerning the impending

                  collision;

              p. Failing to be highly vigilant and maintain sufficient control of said vehicle

                  and to bring it to a stop on the shortest possible notice;

              q. Operating said vehicle with disregard for the rights of Plaintiff, even though

                  he/she was aware or should have been aware of the presence of Plaintiff and

                  the threat of harm posed to him;

              r. Continuing to operate the vehicle in a direction towards the Plaintiff’s and/or

                  co-defendants’ vehicle when he saw, or in the exercise of reasonable

                  diligence, should have seen, that further operation in that direction would

                  result in a collision;

              s. Driving too fast for conditions;

              t. Failing to operate said vehicle in compliance with the applicable laws and

                  ordinances of the State of New Jersey, pertaining to the operation and control

                  of motor vehicles

       34.    As a direct result of the negligent and/or careless, conduct of Defendant, Plaintiff

suffered various serious and permanent personal injuries, serious impairment of bodily function,

permanent serious disfigurement, and/or aggravation of certain injuries including
Case 3:20-cv-14719-FLW-LHG Document 1 Filed 10/20/20 Page 11 of 11 PageID: 11




swelling/ringing in both ears and head, slight hearing loss and bruising down the side of the

body, all to Plaintiff’s great loss and detriment.

        35.      As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiffs’ great financial detriment and loss, Plaintiff has in the past, is presently, and

may in the future suffer great pain, anguish, sickness and agony and will continue to suffer for

an indefinite time into the future.

        36.      As an additional result of the carelessness and/or negligence of Defendant,

Plaintiff has suffered emotional injuries along with the physical injuries suffered.

        37.      As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to her personal property, all to Plaintiff’s great loss and detriment.

        38.      As a further result of the injuries sustained, Plaintiff has, is presently, and may in

the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further loss

and detriment.

        39.      Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by law

for which he makes a claim for payment in the present action.

WHEREFORE, Plaintiff, Paul Moore, demands judgment in Plaintiff’s favor and against

Defendant, Lyft, Inc., in an amount in excess of Seventy-Five Thousand ($75,000.00) Dollars,

plus all costs and other relief this court deems necessary.



                                                        SIMON & SIMON, P.C.

                                         BY:____________________________
                                                    Marc I. Simon, Esquire
                                                                           _
